Sawyer, C. J., delivered the opinion of the Court:
This case differs materially from Wright v. Boss. Prom the facts admitted by the pleadings and found by the Court, it appears that there was an express understanding that defendant, Beed, should foreclose the mortgage deposited with him as security, buy in the premises at the sale under the judgment, and hold them in place of the note and mortgage, as security only, for his loan. By his acts Beeves misled plaintiffs, and if they are upheld, the result would be a fraud upon the plaintiffs. The case is within the principle approved in Sandfoss v. Jones (35 Cal. 482.) The purchase was made with the property of Mrs. Price, subject only to the lien of Beeves, in accordance with the understanding that the property purchased should be substituted for the note and mortgage itself. There was, then, a resulting trust, and Beeves held the property in trust for Mrs. Price, to be conveyed to her upon the payment of his demand. Wilson took the land with knowledge of the trust, and therefore charged with it. But the property was conveyed to third parties, and placed beyond the power of Beeves and Wilson to convey. By their wrongful acts Mrs. Price lost her property. As she could not obtain the property itself, she was entitled to the value from these by whose wrongful acts it was lost, less the amount due from her to Reeves.
*461We think, however, that there was error in rendering the judgment for coin. There was no contract in writing to pay coin, and the judgment is not for money received in a fiduciary capacity. The plaintiffs were not content to claim the money received for the land, but demanded and obtained a judgment for the value of the land, irrespective of the amount received for it. The Court could only find the value of the land, and render judgment for the amount in money generally. The case is not within the statutes authorizing a judgment for a specified kind of money. The judgment must be modified by striking out the clause requiring payment to be made in coin, or a new trial must be had.
Upon filing a stipulation by respondents within fifteen days, consenting that the judgment be modified by striking out the clause requiring payment in coin, the judgment will be modified accordingly; but in default thereof, an order will be entered reversing the judgment, and directing a new trial.